Exhibit 10.30

THE LUBRIZOL CORPORATION 1991 STOCK INCENTIVE PLAN

(As Amended)

Section 1. Purpose.

The purposes of The Lubrizol Corporation 1991 Stock Incentive Plan are to
encourage selected employees of The Lubrizol Corporation and its Subsidiaries
and directors of the Company to acquire a proprietary and vested interest in the
growth and performance of the Company, to generate an increased incentive to
contribute to the Company’s future success and prosperity, thus enhancing the
value of the Company for the benefit of shareholders, and to enhance the ability
of the Company and its Subsidiaries to attract and retain individuals of
exceptional talent upon whom, in large measure, the sustained progress, growth
and profitability of the Company depends.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
or Stock Award granted pursuant to the provisions of the Plan.

(b) “Award Agreement” means a written document evidencing any Award granted
hereunder, signed by the Company and delivered to the Participant or Outside
Director, as the case may be.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Committee” means a committee of not less than three (3) Outside Directors
of the Board, each of whom shall be a “disinterested person” within the meaning
of Rule 16b-3(d)(3) promulgated by the Securities and Exchange Commission under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
successor rule or statute.

(f) “Company” means The Lubrizol Corporation.

(g) “Employee” means any employee of the Company or of any Subsidiary.

(h) “Fair Market Value” means the average of the high and low price of a Share
on the New York Stock Exchange on the Grant Date (in the case of a Grant), or
any other relevant date.

(i) “Grant Date” means the date on which the Board approves the grant of an
Option, Stock Appreciation Right, Restricted Stock Award, or Stock Award, and,
with respect to an Option granted to an Outside Director, the date specified
pursuant to Section 10 on which such Option is granted.



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 2

1991 STOCK INCENTIVE PLAN

(j) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422A of the Code or any successor provision thereto.

(k) “Non-Statutory Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

(l) “Option” means an option to purchase Shares granted hereunder.

(m) “Option Price” means the purchase price of each Share under an Option.

(n) “Outside Director” means a member of the Board who is not an employee of the
Company or of any Subsidiary.

(o) “Participant” means an Employee who is selected by the Committee to receive
an Award under the Plan.

(p) “Plan” means The Lubrizol Corporation 1991 Stock Incentive Plan.

(q) “Restricted Stock Award” means an award of restricted Shares under Section 8
hereof.

(r) “Restriction Period” means the period of time specified in an Award
Agreement during which the following conditions remain in effect: (i) certain
restrictions on the sale or other disposition of Shares awarded under the Plan,
(ii) subject to the terms of the applicable Award Agreement, the continued
employment of the Participant, and (iii) such other conditions as may be set
forth in the applicable Award Agreement.

(s) “Shareholders’ Meeting” means the annual meeting of shareholders of the
Company in each year.

(t) “Shares” means common shares without par value of the Company.

(u) “Stock Appreciation Right” means the right to receive a payment in cash or
in Shares, or in any combination thereof, from the Company equal to the excess
of the Fair Market Value of a stated number of Shares at the exercise date over
a fixed price for such Shares.

(v) “Stock Award” means the grant of unrestricted Shares under the Plan.

(w) “Subsidiary” means a corporation which is at least 80% owned, directly or
indirectly, by the Company.

(x) “Voting Stock” means the then-outstanding securities entitled to vote
generally in the election of directors of the Company.



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 3

1991 STOCK INCENTIVE PLAN

Section 3. Administration.

The Plan shall be administered by the Committee. Members of the Committee shall
be appointed by and serve at the pleasure of the Board, and may resign by
written notice filed with the Chairman of the Board or the Secretary of the
Company. A vacancy on the Committee shall be filled by the appointment of a
successor member by the Board. Subject to the express provisions of this Plan,
the Committee shall have conclusive authority to select Employees to be
Participants for Awards and determine the type and number of Awards to be
granted, to construe and interpret the Plan, any Award granted hereunder, and
any Award Agreement entered into hereunder, and to establish, amend, and rescind
rules and regulations for the administration of this Plan and shall have such
additional authority as the Board may from time to time determine to be
necessary or desirable. Notwithstanding the foregoing, the Committee shall not
have discretion with respect to Options granted to Outside Directors pursuant to
Section 10 such as to prevent any Award granted under this Plan from meeting the
requirements for exemption from Section 16(b) of the Exchange Act, as set forth
in Rule 16b-3 thereunder or any successor rule or statute.

Section 4. Shares Subject to the Plan.

(a) Subject to adjustment as provided in the Plan, the total number of Shares
available under the Plan in each calendar year shall be one percent (1%) of the
total outstanding Shares as of the first day of any year for which the Plan is
in effect; provided that such number shall be increased in any year by the
number of Shares available for grant hereunder in previous years but not covered
by Awards granted hereunder in such previous years; provided further, that a
total of no more than two million (2,000,000) Shares shall be available for the
grant of Incentive Stock Options under the Plan; and provided further, that no
more than four hundred thousand (400,000) Shares shall be available for grant to
any Participant during a calendar year. Settlement of an Award, whether by the
issuance of Shares or the payment of cash, shall not be deemed to be the grant
of an Award hereunder. In addition, any Shares issued by the Company through the
assumption or substitution of outstanding grants from an acquired company shall
not reduce the Shares available for grants under the Plan. Any Shares issued
hereunder may consist, in whole or in part, of authorized and unissued Shares or
treasury shares. If any Shares subject to any Award granted hereunder are
forfeited or if such Award otherwise terminates without the issuance of such
Shares or payment of other consideration in lieu of such Shares, the Shares
subject to such Award, to the extent of any such forfeiture or termination,
shall again be available for grant under the Plan as if such Shares had not been
subject to an Award.

(b) The number of Shares which remain available for grant pursuant to this Plan,
together with Shares subject to outstanding Awards, at the time of any change in
the Company’s capitalization, including stock splits, stock dividends, mergers,
reorganizations, consolidations, recapitalizations, or other changes in
corporate structure, shall be appropriately and proportionately adjusted to
reflect such change in capitalization.

Section 5. Eligibility.

Any Employee shall be eligible to be selected as a Participant.



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 4

1991 STOCK INCENTIVE PLAN

Section 6. Stock Options.

Non-Statutory Stock Options and Incentive Stock Options may be granted hereunder
to Participants either separately or in conjunction with other Awards granted
under the Plan. Any Option granted to a Participant under the Plan shall be
evidenced by an Award Agreement in such form as the Committee may from time to
time approve. Any such Option shall be subject to the following terms and
conditions and to such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall deem desirable.

(a) Option Price. The purchase price per Share under an Option shall be fixed by
the Committee in its sole discretion; provided that the purchase price shall not
be less than one hundred percent (100%) of the Fair Market Value of the Share on
the Grant Date of the Option. Payment of the Option Price may be made in cash,
Shares, or a combination of cash and Shares, as provided in the Award Agreement
relating thereto.

(b) Option Period. The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Incentive Stock Option shall be
exercisable after the expiration of ten years from the Grant Date; and provided
further, that no reload Option granted to a Participant pursuant to the terms of
Section 6(e) shall be exercisable after the expiration of the term of the Option
that gave rise to the grant of such reload Option.

(c) Exercise of Option. Options shall be exercisable to the extent of fifty
percent (50%) of the Shares subject thereto after one year from the Grant Date,
seventy-five percent (75%) of such Shares after two years from the Grant Date,
and one hundred percent (100%) of such Shares after three years from the Grant
Date, subject to any provisions respecting the exercisability of Options that
may be contained in an Award Agreement; provided that a reload Option granted to
a Participant pursuant to the terms of Section 6(e) shall be exercisable to the
extent of one hundred percent (100%) of such Shares from the Grant Date.

(d) Incentive Stock Options. The aggregate Fair Market Value of the Shares with
respect to which Incentive Stock Options held by any Participant which are
exercisable for the first time by such Participant during any calendar year
under the Plan (and under any other benefit plans of the Company, of any parent
corporation, or Subsidiary) shall not exceed $100,000 or, if different, the
maximum limitation in effect at the Grant Date under Section 422A of the Code,
or any successor provision, and any regulations promulgated thereunder. The
terms of any Incentive Stock Option granted hereunder shall comply in all
respects with the provisions of Section 422A of the Code, or any successor
provision, and any regulations promulgated thereunder.

(e) Reload. In the event that a Participant or an Outside Director exercises an
Option other than a reload Option granted pursuant to this Section 6(e), and
pays some or all of the Option Price with Shares, the Committee in its
discretion may grant to such Participant or Outside Director a reload Option to
purchase the number of Shares equal to the number of Shares used as payment of
the Option Price, subject to the limitations described below. Options granted to
Participants pursuant to this Section 6(e) shall have terms and conditions as
described in this Section 6 and Options granted to Outside Directors pursuant to
this Section 6(e) shall have terms and conditions as described in



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 5

1991 STOCK INCENTIVE PLAN

Section 10. Options granted pursuant to this Section 6(e) shall be of the same
character (i.e., Non-Statutory Stock Options or Incentive Stock Options) as the
Option that is exercised to give rise to the grant of the reload Option,
provided that if an Incentive Stock Option cannot be granted under this
Section 6(e) in compliance with Section 422A of the Code, then a Non-Statutory
Stock Option shall be granted in lieu thereof. Options may be granted pursuant
to this Section 6(e) only to the extent that the number of Shares covered by
such Option grants does not, when added to the number of Shares covered by
Awards previously granted during such calendar year, exceed the limitation set
forth in Section 4(a).

Shares received upon the exercise of an Option granted pursuant to this
Section 6(e) may not be sold or otherwise transferred (i) by a Participant until
such Participant has met the Share ownership guideline for such Participant, if
any, set by the Company, and then only to the extent that the Participant
continues to meet such ownership guideline immediately after such sale, or
(ii) by an Outside Director until such Outside Director ceases to be an Outside
Director, provided, however, that a Participant or Outside Director may use such
Shares as payment of the Option Price of Options granted under this Plan to the
extent permitted by the applicable Award Agreement, in which case a number of
the Shares (equal to the number of Shares used for such payment) purchased by
the exercise of such Options also shall be subject to the same restrictions upon
transferability. Certificates for such Shares with a transferability restriction
shall bear a legend referencing such restriction.

Notwithstanding the foregoing, effective for grants of Options on or after
November 11, 2002, this Section 6(e) is deleted.

Section 7. Stock Appreciation Rights.

Stock Appreciation Rights may be granted hereunder to Participants either
separately or in conjunction with other Awards granted under the Plan and may,
but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each Participant. Any Stock Appreciation Right related to a Non-Statutory Stock
Option may be granted at the same time such Option is granted or at any time
thereafter before exercise or expiration of such Option. Any Stock Appreciation
Right related to an Incentive Stock Option must be granted at the same time such
Option is granted. Any Stock Appreciation Right related to an Option shall be
exercisable only to the extent the related Option is exercisable. In the case of
any Stock Appreciation Right related to any Option, the Stock Appreciation Right
or applicable portion thereof shall terminate and no longer be exercisable upon
the termination or exercise of the related Option. Similarly, upon exercise of a
Stock Appreciation Right as to some or all of the Shares covered by a related
Option, the related Option shall be canceled automatically to the extent of the
Stock Appreciation Rights exercised, and such Shares shall not thereafter be
eligible for grant under Section 4(a). The Committee may impose such conditions
or restrictions on the exercise of any Stock Appreciation Right as it shall deem
appropriate.

Section 8. Restricted Stock Awards.

(a) Issuance. Restricted Stock Awards may be issued hereunder to Participants,
either separately or in conjunction with other Awards granted under the Plan.
Each Award



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 6

1991 STOCK INCENTIVE PLAN

under this Section 8 shall be evidenced by an Award Agreement between the
Participant and the Company which shall specify the vesting schedule, any rights
of acceleration and such other terms and conditions as the Board shall
determine, which need not be the same with respect to each Participant.

(b) Registration. Shares issued under this Section 8 shall be evidenced by
issuance of a stock certificate or certificates registered in the name of the
Participant bearing the following legend and any other legend required by, or
deemed appropriate under, any federal or state securities laws:

The sale or other transfer of the common shares represented by this certificate
is subject to certain restrictions set forth in the Award Agreement between
             (the registered owner) and The Lubrizol Corporation dated
            , under The Lubrizol Corporation 1991 Stock Incentive Plan. A copy
of the Plan and Award Agreement may be obtained from the Secretary of The
Lubrizol Corporation.

Unless otherwise provided in the Award Agreement between the Participant and the
Company, such certificates shall be retained by the Company until the expiration
of the Restriction Period. Upon the expiration of the Restriction Period, the
Company shall (i) cause the removal of the legend from the certificates for such
Shares as to which a Participant is entitled in accordance with the Award
Agreement between the Participant and the Company and (ii) release such Shares
to the custody of the Participant.

(c) Forfeiture. Except as otherwise determined by the Committee at the Grant
Date, upon termination of employment of the Participant for any reason during
the Restriction Period, all Shares still subject to restriction shall be
forfeited by the Participant and retained by the Company; provided that in the
event of a Participant’s retirement, permanent disability, death, or in cases of
special circumstances, the Committee may, in its sole discretion, when it finds
that a waiver would be in the best interests of the Company, waive in whole or
in part any or all remaining restrictions with respect to such Participant’s
Shares. In such case, unrestricted Shares shall be issued to the Participant at
such time as the Committee determines.

(d) Rights as Shareholders. At all times during the Restriction Period,
Participants shall be entitled to full voting rights with respect to all Shares
awarded under this Section 8 and shall be entitled to dividends with respect to
such Shares.

Section 9. Stock Awards.

Awards of Shares may be granted hereunder to Participants, either separately or
in conjunction with other Awards granted under the Plan. Subject to the
provisions of the Plan, the Committee shall have sole and complete authority to
determine (i) the Employees to whom such Awards shall be granted, (ii) the time
or times at which such Awards shall be granted, (iii) the number of Shares to be
granted pursuant to such Awards, and (iv) all other conditions of the Awards.
Such conditions may include issuance of Shares at the time of the Award is
granted or issuance of Shares at a time or times subsequent to the time the
Award is granted, which subsequent times may be specifically established by the
Committee and/or may be determined by reference to the satisfaction of one or
more performance measures specified by the Committee. The provisions of stock
awards need not be the same with respect to each Participant.



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 7

1991 STOCK INCENTIVE PLAN

Section 10. Outside Directors’ Options.

On the close of business on the date on which the Committee makes the annual
grant to employees generally, each Outside Director shall automatically be
granted an Option to purchase 2,500 Shares. All Options granted under this
Section 10 shall be Non-Statutory Stock Options and shall be subject to the
following terms and conditions and to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as are contained in the applicable
Award Agreement.

(a) Option Price. The purchase price per Share shall be one hundred percent
(100%) of the Fair Market Value of the Share on the Grant Date. Payment of the
Option Price may be made in cash, Shares, or a combination of cash and Shares,
as provided in the Award Agreement in effect from time to time.

(b) Option Period. The term during which Options granted under this Section 10
shall be exercisable shall be ten (10) years from the Grant Date; provided that
no reload Option granted to an Outside Director pursuant to the terms of
Section 6(e) shall be exercisable after the expiration of the term of the Option
that gave rise to the grant of such reload Option.

(c) Exercise of Options. Subject to the provisions of this Section 10(c),
Options shall be exercisable to the extent of fifty percent (50%) of the Shares
subject thereto after one year from the Grant Date, seventy-five percent
(75%) of such Shares after two years from the Grant Date, and one hundred
percent (100%) of such Shares after three years from the Grant Date; provided
that a reload Option granted to an Outside Director pursuant to the terms of
Section 6(e) shall be exercisable to the extent of one hundred percent (100%) of
such Shares from the Grant Date. Options may be exercised by an Outside Director
during the period that the Outside Director remains a member of the Board and
under the circumstances described below.

(i) If an Outside Director retires under a retirement plan or policy of the
Company, then Options held by such Outside Director may be exercised for a
period of thirty-six (36) months following retirement, to the extent of 100% of
the Shares covered by such Options (notwithstanding the extent to which the
Outside Director otherwise would have been entitled to exercise such Options at
the date of retirement), provided that in no event shall an Option be
exercisable after the expiration of the Option period provided in Section 10(b).

(ii) In the event of the death of an Outside Director while serving as a
director, Options held by such Outside Director may be exercised for a period of
twelve (12) months following the date of death, (A) to the extent of 100% of the
Shares covered by such Options (notwithstanding the extent to which the Outside
Director otherwise would have been entitled to exercise the Option at the date
of death), and (B) only by the executor or administrator of the Outside
Director’s estate or by the person or persons to whom the Outside Director’s
rights under the



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 8

1991 STOCK INCENTIVE PLAN

Options shall pass by the Outside Director’s will or the laws of descent and
distribution, provided that in no event shall an Option be exercisable after the
expiration of the Option period provided in Section 10(b).

(iii) If an Outside Director shall cease to be a director for any reason other
than retirement under a retirement plan or policy of the Company or death,
Options held by such Outside Director may be exercised for a period of three
(3) months following such cessation, to the extent of 100% of the Shares covered
by such Options (notwithstanding the extent to which the Outside Director
otherwise would have been entitled to exercise such Options at the date of such
cessation), provided that in no event shall an Option be exercisable after the
expiration of the Option period provided in Section 10(b).

(iv) In the event an Outside Director, after ceasing to be a director, dies
during and subject to one of the periods described in Section 10(c)(i) or (iii),
while possessed of unexercised Options, the executor or administrator of the
Outside Director’s estate, or the person entitled by will or the applicable laws
of descent and distribution, may exercise such Options held by the Outside
Director at the time of the Outside Director’s death during the period that is
applicable, as follows:

(A) If Section 10(c)(i) was in effect, for one year after the Outside Director’s
death;

(B) If Section 10(c)(iii) was in effect, for three months after the Outside
Director’s death;

provided that, in no event shall the Option be exercisable after the expiration
of the Option period provided in Section 10(b).

Section 11. Change in Control.

Notwithstanding the provisions of Sections 6(c) and 10(c), Options shall become
exercisable with respect to 100% of the Shares upon the occurrence of any Change
in Control (as hereafter defined) of the Company; except that no Options shall
be exercised prior to the end of six months from the Grant Date.

Notwithstanding the provisions of Section 8 and the applicable Award Agreement,
any restricted Shares shall be 100% vested and without any restrictions upon the
occurrence of any Change in Control of the Company.

For all purposes of the Plan, a “Change in Control” shall have occurred if any
of the following events shall occur:

(a) The Company is merged, consolidated or reorganized into or with another
corporation or other legal person, and immediately after such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities of such corporation or person
immediately after such transaction are held in the aggregate by the holders of
Voting Stock of the Company immediately prior to such transaction;



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 9

1991 STOCK INCENTIVE PLAN

(b) The Company sells all or substantially all of its assets to any other
corporation or other legal person, and less than a majority of the combined
voting power of the then-outstanding securities of such corporation or person
immediately after such sale are held in the aggregate by the holders of Voting
Stock of the Company immediately prior to such sale;

(c) There is a report filed on Schedule 13D or Schedule 14D-l (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13(d)(3) or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 20% or
more of the Voting Stock;

(d) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction; or

(e) If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Directors of the Company cease for
any reason to constitute at least a majority thereof, provided, however, that
for purposes of this Section 11(e), each Director who is first elected, or first
nominated for election by the Company’s stockholders, by a vote of at least two
thirds of the Directors of the Company (or a committee thereof) then still in
office who were Directors of the Company at the beginning of any such period
will be deemed to have been a Director of the Company at the beginning of such
period.

Notwithstanding the foregoing provisions of Section 11(c) or 11(d) hereof,
unless otherwise determined in a specific case by majority vote of the Board, a
“Change in Control” shall not be deemed to have occurred for purposes of the
Plan solely because (i) the Company, (ii) an entity in which the Company
directly or indirectly beneficially owns 50% or more of the voting securities,
or (iii) any employee stock ownership plan or any other employee benefit plan
sponsored by the Company, either files or becomes obligated to file a report or
a proxy statement under or in response to Schedule 13D, Schedule 14D-l, Form 8-K
or Schedule 14A (or any successor schedule, form or report or item therein)
under the Exchange Act, disclosing beneficial ownership by it of shares of
Voting Stock, whether in excess of 20% or otherwise, or because the Company
reports that a change in control of the Company has or may have occurred or will
or may occur in the future by reason of such beneficial ownership.

Section 12. Amendments and Termination.

The Board may, at any time, amend, alter or terminate the Plan, but no
amendment, alteration, or termination shall be made that would impair the rights
of an Outside Director or Participant under an Award theretofore granted,
without the Outside Director’s or Participant’s consent, or that without the
approval of the shareholders would:

(a) except as is provided in Sections 4(b) and 13(c) of the Plan, increase the
total number of Shares which may be issued under the Plan;



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 10

1991 STOCK INCENTIVE PLAN

(b) change the class of employees eligible to participate in the Plan; or

(c) materially increase the benefits accruing to Participants under the Plan;

so long as such approval is required by law or regulation; provided that, as
long as required by law or regulation, the provisions of Section 10 hereof may
not be amended or altered more than once every six (6) months, other than to
comport with changes in the Code, the Employee Retirement Income Security Act,
or the rules thereunder.

The Committee may amend the terms of any Award heretofore granted (except, with
respect to Options granted pursuant to Section 10 hereof, only to the extent not
inconsistent with Rule 16b-3 under the Exchange Act or any successor rule or
statute), prospectively or retroactively, but no such amendment shall impair the
rights of any Participant or Outside Director without his consent.

Section 13. General Provisions.

(a) No Option, Stock Appreciation Right, or Restricted Stock Award shall be
assignable or transferable by a Participant or an Outside Director otherwise
than by will or the laws of descent and distribution, and Options and Stock
Appreciation Rights may be exercised during the Participant’s or Outside
Director’s lifetime only by the Participant or the Outside Director or, if
permissible under applicable law, by the guardian or legal representative of the
Participant or Outside Director.

(b) The term of each Award shall be for such period of months or years from its
Grant Date as may be determined by the Committee or as set forth in the Plan;
provided that in no event shall the term of any Incentive Stock Option or any
Stock Appreciation Right related to any Incentive Stock Option exceed a period
of ten (10) years from the Grant Date.

(c) In the event of a merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure such that Shares are
changed into or become exchangeable for a larger or smaller number of Shares,
thereafter the number of Shares subject to outstanding Awards granted to
Participants and to any Shares subject to Awards to be granted to Participants
pursuant to this Plan shall be increased or decreased, as the case may be, in
direct proportion to the increase or decrease in the number of Shares by reason
of such change in corporate structure; provided, however, that the number of
Shares shall always be a whole number, and the purchase price per Share of any
outstanding Options shall, in the case of an increase in the number of Shares,
be proportionately reduced, and, in the case of a decrease in the number of
Shares, shall be proportionately increased. The above adjustment shall also
apply to any Shares subject to Options granted to Outside Directors pursuant to
the provisions of Section 10.



--------------------------------------------------------------------------------

THE LUBRIZOL CORPORATION Page 11

1991 STOCK INCENTIVE PLAN

(d) No Employee shall have any claim to be granted any Award under the Plan and
there is no obligation for uniformity of treatment of Employees or Participants
under the Plan.

(e) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
executed an Award Agreement, and otherwise complied with the then applicable
terms and conditions.

(f) All certificates for Shares delivered under the Plan pursuant to any Award
shall be subject to such stock-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Shares are then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(g) Except as otherwise required in any applicable Award Agreement or by the
terms of the Plan, Participants shall not be required, under the Plan, to make
any payment other than the rendering of services.

(h) The Company shall be authorized to withhold from any payment under the Plan,
whether such payment is in Shares or cash, all withholding taxes due in respect
of such payment hereunder and to take such other action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes.

(i) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

(j) Nothing in the Plan shall interfere with or limit in any way the right of
the Company or any Subsidiary to terminate any Participant’s employment at any
time, nor shall the Plan confer upon any Participant any right to continued
employment with the Company or any Subsidiary.

Section 14. Effective Date and Term of Plan.

The Plan shall be effective as of April 22, 1991. The termination date of the
Plan is November 15, 2004, on which date the Plan shall expire but without
affecting any options then outstanding.